United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 07-3300/3410
                                   ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeals from the United States
       v.                              * District Court for the
                                       * Eastern District of Missouri.
Pierre Starks, also known as Pep,      *
                                       * [UNPUBLISHED]
             Appellant.                *
                                  ___________

                             Submitted: February 4, 2009
                                Filed: February 25, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Pierre Starks appeals the 188-month prison sentence the district court1 imposed
after he pleaded guilty to three drug charges. In these appeals, Starks’s counsel has
moved to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), arguing that Starks’s sentence was unreasonable.

       Upon careful review, we conclude that these appeals fall within the scope of a
valid appeal waiver that was contained in Starks’s written plea agreement, that he

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
knowingly and voluntarily entered into the plea agreement and the appeal waiver, and
that enforcing the appeal waiver would not cause a miscarriage of justice. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing
enforceability of appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d
1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no non-frivolous issues not covered by the waiver, we enforce the
waiver and dismiss these appeals. We grant counsel’s motion to withdraw on
condition that counsel inform Starks about the procedures for filing petitions for
rehearing and for certiorari.
                        ______________________________




                                         -2-